Name of Subscriber: ________________________


Zhaoheng Hydropower Company
 
SUBSCRIPTION AGREEMENT
 
Zhaoheng Hydropower Company
F/19, Unit A, JingFengCheng Building
5015 Shennan Road
Shenzhen PRC 518025


Ladies and Gentlemen:


1.    Subscription.
 
(a)  The undersigned, intending to be legally bound, hereby irrevocably
subscribes for and agrees to purchase from Zhaoheng Hydropower Company, a Nevada
corporation (the “Company”), for the number of shares of Common Stock (the
“Shares”) of the Company indicated on the signature page hereof, for a purchase
price equal to $[__] per share.  This subscription is made in accordance with
and subject to the terms and conditions described in this Subscription Agreement
(this “Agreement”) and in the Private Placement Memorandum (the “Memorandum”),
dated August ____, 2008, and any attachments thereto.
 
The Shares that are the subject of this Agreement are part of the offering (the
“Offering”) by the Company of up to $5,689,853 of shares of Common Stock, as
described in the Memorandum.
 
The closing of the issuance of Shares pursuant to the Offering will occur as
soon as practicable after subscriptions for up to $5,689,853 Shares (the
“Purchase Price”) are received and accepted by the Company but not later than
[__], 2008, unless extended at the Company’s sole election.  Pending the receipt
of subscriptions for the Purchase Price, the subscription proceeds will be held
in one or more special bank accounts.
 
THE SECURITIES BEING OFFERED HAVE NOT BEEN REGISTERED OR QUALIFIED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR UNDER THE
SECURITIES LAWS OF ANY STATE OR OTHER JURISDICTION, NOR HAS THE SECURITIES AND
EXCHANGE COMMISSION OR ANY APPLICABLE STATE OR OTHER REGULATORY AUTHORITY PASSED
UPON THE ACCURACY OR ADEQUACY OF THE MEMORANDUM OR ENDORSED THE MERITS OF THE
OFFERING.  ANY REPRESENTATION TO THE CONTRARY IS UNLAWFUL.
 
 
 

--------------------------------------------------------------------------------

 
 
THE SECURITIES ARE OFFERED PURSUANT TO EXEMPTIONS PROVIDED BY THE SECURITIES
ACT, CERTAIN STATE SECURITIES LAWS AND CERTAIN RULES AND REGULATIONS PROMULGATED
PURSUANT THERETO.  THE SECURITIES MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE
DISPOSED OF EXCEPT (I) OUTSIDE OF THE UNITED STATES IN ACCORDANCE WITH THE
PROVISIONS OF REGULATION S (RULE 901 THROUGH 905, AND PRELIMINARY NOTES)
PROMULGATED UNDER THE SECURITIES ACT, (II) WITHIN THE UNITED STATES PURSUANT TO
AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND IN COMPLIANCE
WITH ALL APPLICABLE STATE AND OTHER SECURITIES LAWS, OR (III) WITHIN THE UNITED
STATES PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT AND
IN COMPLIANCE WITH ALL APPLICABLE STATE SECURITIES LAWS.  HEDGING TRANSACTIONS
INVOLVING THE SHARES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE
SECURITIES ACT.
 
The undersigned understands that the Shares are being offered and issued
pursuant to exemptions from the registration requirements of the Securities
Act.  As such, the Shares are only being offered and sold to investors who
qualify as “accredited investors” (as described in Exhibit A) and/or persons who
are not “U.S. Persons” (as described in Exhibit B) and the Company is relying on
the representations made by the undersigned in this Agreement that the
undersigned qualifies as such.  The Shares will be “restricted securities” for
purposes of the United States securities laws and cannot be transferred except
as permitted under these laws.
 
(b)           The undersigned is delivering (1) two executed copies of the
signature page of and Exhibit A to this Agreement and/or two executed copies of
the signature page of and Exhibit B to this Agreement, as applicable, (2) two
executed copies of the signature page to any other agreement or other document
required by the Company in connection herewith and (3) the subscription payment
in the full amount of the purchase price for the Shares subscribed for, in the
form of:
 
 
(i)
a check payable to “Zhaoheng Hydropower Company” delivered to the address of the
Company listed in Section 8(b)(i) of this Agreement; or

 
 
(ii)
a wire transfer to “Zhaoheng Hydropower Company” in accordance with the
following instructions:

 
 
2

--------------------------------------------------------------------------------

 
 
Wire Transfer Instructions to Zhaoheng Hydropower Company
 
Bank:
___________
Account Name:
 
____________
     
Zhaoheng Hydropower Company
 
______________
______ Account
     
ABA No.:
         
Account No.:
         
Attention:
   
Phone No.:
   



If this subscription is accepted by the Company in whole or in part, then, as
soon as practicable, the Company will deliver to the undersigned the Shares
subscribed for by the undersigned, as well as a fully executed copy of this
Agreement.
 
In the event of an oversubscription for Shares, or for any other reason
determined by the Company in its discretion, the Company may determine to accept
a subscription for only a portion of the Shares for which the undersigned has
subscribed pursuant to this Agreement.  In such a case (i) the Company will
deliver the portion of the Shares that the Company has determined to sell to the
undersigned and retain the purchase price therefor and (ii) the balance of the
purchase price delivered to the Company by the undersigned will be repaid to the
undersigned without interest.
 
(c)           The undersigned may not withdraw this subscription or any amount
paid pursuant thereto except as otherwise provided below.
 
2.    Conditions.  It is understood and agreed that this subscription is made
subject to the following terms and conditions:
 
(a)           The subscription is subject to all terms and conditions set forth
in this Agreement, including those set forth in Section 1 above, and the
representations and warranties of the Company and the undersigned contained in
Section 3 and Section 4 hereof, respectively, shall be true and correct in all
material respects as of the acceptance hereof by the Company;
 
(b)           In addition, the undersigned acknowledges and agrees that this
subscription and the Shares are subject to the terms of any other agreement or
other document required by the Company in connection herewith, furnished to and
agreed to and accepted by the undersigned, which the undersigned is executing
concurrently herewith.
 
 
3

--------------------------------------------------------------------------------

 
 
3.    Representations and Warranties of the Company.  The Company represents and
warrants to, and agrees with, the undersigned as follows, in each case as of the
date hereof and in all material respects as of the date of any acceptance of
this subscription by the Company, except for any changes resulting solely from
the Offering:
 
(a)           The Company is duly organized, validly existing and in good
standing under the laws of the state of its incorporation with full corporate
power and authority to own, lease, license and use its properties and assets and
to carry out the business in which it is engaged as described in the Memorandum,
and is duly qualified to do business and is in good standing as a foreign
corporation in all states in which it owns or leases property or in which the
conduct of its business requires it to be so qualified or licensed, except, in
each case, where the absence of any of the foregoing would not have a material
adverse effect on the Company and its subsidiaries, taken as a whole.
 
(b)           The Company has all requisite corporate power and authority to
execute, deliver and perform its obligations under this Agreement and to issue
and sell the Shares.  All necessary corporate proceedings of the Company have
been duly taken to authorize the execution, delivery, and performance of this
Agreement.  This Agreement has been duly authorized by the Company and, when
executed and delivered by the Company, will constitute the legal, valid and
binding obligation of the Company enforceable against the Company in accordance
with its terms.
 
(c)           The Shares, when issued and paid for in accordance herewith, shall
be binding obligations of the Company enforceable in accordance with their
terms.
 
4.    Representations, Warranties and Covenants of the Subscriber.  The
undersigned hereby represents and warrants to, and agrees with, the Company as
follows, in each case as of the date hereof and in all material respects as of
the date of any acceptance of this subscription by the Company:
 
(a)           The undersigned is (i) an “Accredited Investor” as that term is
defined in Rule 501(a) of Regulation D promulgated under the Securities Act, and
as specifically indicated in Exhibit A to this Agreement, and/or (ii) not a
“U.S. Person” as that term is defined in Rule 902(k) of Regulation S promulgated
under the Securities Act, and as specifically indicated in Exhibit B to this
Agreement.
 
(b)           If a natural person, the undersigned is (i) a bona fide resident
of the state or non-United States jurisdiction contained in the address set
forth on the signature page of this Agreement as the undersigned’s home address,
(ii) at least 21 years of age and (iii) legally competent to execute this
Agreement, and this Agreement has been duly executed and delivered by the
undersigned and constitutes the legal, valid and binding obligation of the
undersigned enforceable against the undersigned in accordance with its terms.
 
(c)           If an entity, the undersigned has its principal offices or
principal place of business in the state or non-United States jurisdiction
contained in the address set forth on the signature page of this Agreement, the
individual signing on behalf of the undersigned is duly authorized to execute
this Agreement and this Agreement has been duly executed and delivered by the
undersigned and constitutes the legal, valid and binding obligation of the
undersigned enforceable against the undersigned in accordance with its terms.
 
 
4

--------------------------------------------------------------------------------

 
 
(d)           The undersigned has received, read carefully and is familiar with
this Agreement, the Memorandum and any attachments thereto.  The undersigned
understands and acknowledges that the information included in such documents is
not complete and, among other things, does not include certain information that
would be required in offering documents with respect to an offering of
securities registered under the United States securities laws or in disclosure
documents filed by public companies which are subject to the periodic reporting
requirements of the United States securities.
 
(e)           The undersigned, together with the undersigned’s professional
advisor, is familiar with the Company’s business, plans and financial condition,
the terms of the Offering and any other matters relating to the Offering; the
undersigned has received all materials which have been requested by the
undersigned; the undersigned has had a reasonable opportunity to ask questions
of the Company and its representatives; and the Company has answered to the
satisfaction of the undersigned all inquiries that the undersigned or the
undersigned’s representatives have put to it.  The undersigned has had access to
all additional information that the undersigned has deemed necessary to verify
the accuracy of the information set forth in this Agreement and the Memorandum
and any other materials furnished herewith or therewith, and has taken all the
steps necessary to evaluate the merits and risks of an investment as proposed
under this Agreement and the Memorandum.
 
(f)           The undersigned acknowledges that this subscription is and shall
be, subject to the other terms and conditions hereof, irrevocable and this
subscription and the agreements contained herein shall survive the insolvency,
death or disability of the undersigned (as applicable), except that the
undersigned shall have no obligation hereunder in the event that its
subscription is for any reason rejected or the Offering is cancelled or
terminated by the Company, which the Company reserves the right to do in its
sole and absolute discretion and for any reason.
 
(g)           The undersigned or the undersigned’s purchaser representative has
such knowledge and experience in finance, securities, taxation, investments and
other business matters so as to be able to protect the interests of the
undersigned in connection with this transaction.
 
(h)           The undersigned understands the various risks of an investment in
the Company as proposed herein and can afford to bear such risks, including,
without limitation, the risks of losing the entire investment.
 
(i)           The undersigned has been advised by the Company and understands
that none of the Shares being offered have been registered under the Securities
Act, that the Shares are being offered and issued on the basis of the statutory
exemption provided by Section 4(2) of the Securities Act, Regulation D and
Regulation S promulgated thereunder, or both, relating to transactions by an
issuer not involving any public offering and under similar exemptions under
certain state securities laws; that this transaction has not been reviewed by,
passed on or submitted to any United States Federal or state agency or
self-regulatory organization where an exemption is being relied upon; and that
the Company’s reliance thereon is based in part upon the representations made by
the undersigned in this Agreement.
 
 
5

--------------------------------------------------------------------------------

 
 
(j)           The undersigned acknowledges that the undersigned has been
informed by the Company of, or is otherwise familiar with, the nature of the
limitations imposed by the Securities Act and the rules and regulations
thereunder on the transfer of the Shares acquired hereunder.  In particular, the
undersigned agrees that no sale, assignment or transfer of any of the Shares
acquired by the undersigned shall be valid or effective, and the Company shall
not be required to give any effect to such a sale, assignment or transfer,
unless the sale, assignment or transfer is (i) registered under the Securities
Act, it being understood that the Shares are not currently registered for sale
and that the Company has no obligation or intention to so register the Shares;
(ii) in accordance with all the requirements and limitations of Rule 144 under
the Securities Act, or (iii) otherwise exempt from registration under the
Securities Act, including Regulation S promulgated thereunder.  The undersigned
further understands that an opinion of counsel and other documents may be
required to transfer the Shares.
 
(k)           The undersigned acknowledges that the Shares to be acquired will
be subject to a stop transfer order, and any certificate or certificates
evidencing the Shares shall bear the following or a substantially similar legend
and such other legends as may be required by state blue sky laws:
 
“THE SECURITIES EVIDENCED HEREBY HAVE NOT BEEN REGISTERED OR QUALIFIED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE
DISPOSED OF EXCEPT (I) OUTSIDE OF THE UNITED STATES IN ACCORDANCE WITH THE
PROVISIONS OF REGULATION S (RULE 901 THROUGH 905, AND PRELIMINARY NOTES)
PROMULGATED UNDER THE SECURITIES ACT, (II) WITHIN THE UNITED STATES PURSUANT TO
AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND IN COMPLIANCE
WITH ALL APPLICABLE STATE AND OTHER SECURITIES LAWS, OR (III) WITHIN THE UNITED
STATES PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT AND
IN COMPLIANCE WITH ALL APPLICABLE STATE SECURITIES LAWS.  HEDGING TRANSACTIONS
INVOLVING THE SHARES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE
SECURITIES ACT.”
 
 
6

--------------------------------------------------------------------------------

 
 
(l)             The undersigned will acquire the Shares for the undersigned’s
own account (or, if such individual is married, for the joint account of the
undersigned and the undersigned’s spouse either in joint tenancy, tenancy by the
entirety or tenancy in common) for investment and not with a view to the sale or
distribution thereof or the granting of any participation therein in violation
of the securities laws, and has no present intention of distributing or selling
to others any of such interest or granting any participation therein in
violation of the securities laws.
 
(m)           No representation, guarantee or warranty has been made to the
undersigned by any broker, the Company, any of the officers, directors,
stockholders, partners, employees or agents of any of them, or any other
persons, whether expressly or by implication, that:
 
 
(i)
the Company or the undersigned will realize any amount or type of consideration,
profit or loss as a result of the Company’s activities or the undersigned’s
investment in the Company; or

 
 
(ii)
the past performance or experience of the management of the Company, or of any
other person, will in any way indicate the future results of an investment in
the Company or of the Company’s activities.

 
(n)           No oral or written representations have been made other than as
stated in this Agreement, and to the extent that certain information, which is
not necessarily complete, is included in the Memorandum and any attachments
thereto, and no oral or written information furnished to the undersigned or the
undersigned’s advisor(s) in connection with the Offering were in any way
inconsistent with the information stated in the Memorandum and any such
attachments.
 
(q)           The undersigned is not subscribing for the Shares as a result of
or subsequent to any advertisement, article, notice or other communication
published in any newspaper, magazine or similar media or broadcast over
television or radio, or presented at any seminar or meeting, or any solicitation
of a subscription by a person other than a representative of the Company with
which the undersigned had a pre-existing relationship in connection with
investments in securities generally.
 
(r)           The undersigned is not relying on the Company with respect to the
tax and other economic considerations of an investment.
 
(s)           The undersigned understands that the net proceeds from all
subscriptions paid and accepted pursuant to the Offering (after deduction for
commissions, discounts and expenses of the Offering) will be used in all
material respects for the purposes set forth in the Memorandum.
 
(t)           Without limiting any of the undersigned’s other representations
and warranties hereunder, the undersigned acknowledges that the undersigned has
reviewed and is aware of the risks described in the Memorandum.
 
 
7

--------------------------------------------------------------------------------

 
 
(u)           The undersigned acknowledges that the representations, warranties
and agreements made by the undersigned herein shall survive the execution and
delivery of this Agreement and the purchase of the Shares.
 
(v)           The undersigned has consulted the undersigned’s own financial,
legal and tax advisors with respect to the economic, legal and tax consequences
of an investment in the Shares and has not relied on the Memorandum or the
Company, its officers, directors or professional advisors for advice as to such
consequences.
 
(w)           Except as set forth on the signature page hereto, the undersigned
has not engaged any broker or other person or entity that is entitled to a
commission, fee or other remuneration as a result of the execution, delivery or
performance of this Agreement.
 
5.    Indemnification.  Each party to this Agreement understands the meaning and
legal consequences of the representations and warranties contained in Sections 3
and 4 hereof, and agrees to indemnify and hold harmless the other party and each
officer, director, partner, employee, agent and controlling person of each of
them, past, present or future, from and against any and all loss, damage or
liability due to or arising out of a breach of any such representation or
warranty contained herein.
 
6.    Transferability.  Neither this Agreement, nor any interest of the
undersigned herein, shall be assignable or transferable by the undersigned in
whole or in part except by operation of law.  Any attempt to assign or transfer
this Agreement or any interest therein other than by operation of law shall be
void.
 
7.    Confidentiality.  The undersigned acknowledges and agrees that all
information, written and oral, concerning the Company furnished from time to
time to the undersigned, including, without limitation, the Memorandum has been
and is provided to the undersigned on a confidential basis.  The undersigned
further acknowledges and agrees that the undersigned may not disclose such
information, other than to the extent that (a) the information becomes publicly
available other than as a result of disclosure in violation of the provisions of
this Agreement or of the Memorandum or (b) such disclosure is required by law,
to anyone other than (i) the undersigned’s officers, directors, employees, legal
counsel, accountants or authorized agents or advisors who have a need to know
such information in connection with evaluating whether the undersigned should
enter into this Agreement and acquire the Shares, each of whom have agreed to
the provisions of this Section 7, and (ii) other stockholders of  the Company
and their representatives who have similarly agreed to the provisions of this
Section 7.  The provisions of this Section 7 shall survive the purchase of the
Shares and/or the termination of this Agreement.
 
8.    Miscellaneous.
 
(a)           This Agreement, including the exhibits hereto, together with any
other agreement or other document required by the Company in connection with
herewith and fully executed and delivered by the Company, sets forth the entire
understanding of the parties with respect to the subject matter hereof,
supersedes all existing agreements among them concerning such subject matter,
and may be modified only by a written instrument duly executed by the party to
be charged.
 
 
8

--------------------------------------------------------------------------------

 
 
(b)           Except as otherwise specifically provided herein, any notice or
other communication required or permitted to be given hereunder shall be in
writing and shall be mailed by certified mail, return receipt requested, or by
Federal Express, Express Mail or similar overnight delivery or courier service
or delivered (in person or by telecopy, telex or similar telecommunications
equipment) against receipt to the party to whom it is to be given,
 
 
(i)
if to the Company, to:

 
Zhaoheng Hydropower Company
F/19, Unit A, JingFengCheng Building
5015 Shennan Road
Shenzhen PRC 518025
Attention:  Alan Peng
Confirm: 011-86-755-82070966

 
 
(ii)
if to the undersigned, at the address set forth on the signature page hereof,

 
or in any case, to such other address as the party shall have furnished to the
other party in writing in accordance with the provisions of this Section
8(b).  Any notice given by means permitted by this Section 8(b) shall be deemed
given at the time of receipt thereof at the address specified in this Section
8(b).
 
(c)           This Agreement shall be binding upon and inure to the benefit of
the parties hereto, the successors and assigns of the Company, and the permitted
successors, assigns, heirs and personal representatives of the undersigned, not
including, however, any transferees of the Shares.
 
(d)           The headings in this Agreement are solely for convenience of
reference and shall be given no effect in the construction or interpretation of
this Agreement.
 
(e)           This Agreement may be executed in any number of counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.
 
(f)           This Agreement shall be governed by and construed in accordance
with the laws of the State of New York, without giving effect to principles
governing conflicts of law that would defer to the substantive law of another
jurisdiction.
 
 
9

--------------------------------------------------------------------------------

 
 
(g)           This Agreement does not create, and shall not be construed as
creating, any rights enforceable by any person not a party to this Agreement
(except as specifically provided in this Agreement).
 
(h)           EACH PARTY HERETO WAIVES TRIAL BY JURY IN ANY ACTION, SUIT OR
PROCEEDING ARISING OUT OF THIS AGREEMENT OR ANY BREACH OR ALLEGED BREACH HEREOF.
 
[Signature pages follow]
 
 
10

--------------------------------------------------------------------------------

 
 
SIGNATURE PAGE
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date this subscription has been accepted by the Company as set forth below.
 
Number of Shares Subscribed For:
_______________
By:           ____________________
   
___________________________
Name: Guosheng Xu
Subscriber
     
__________________________
Title:   Chairman and CEO
Identification Number
     
Address:
     
Telephone:
Fax:
 

 
If the Shares will be held as joint tenants, tenants in common, or community
property, please complete the following:
 

         
Print name of spouse or other co-subscriber
               
Signature of spouse or other co-subscriber
               
Print manner in which Shares will be held



Social Security Number or other Taxpayer Identification
Number:_____________________
 
If the Shares have been purchased through a broker or other intermediary, please
identify such entity:
 
Please complete Exhibit A and/or Exhibit B for each subscriber, as applicable.
 
 
 

--------------------------------------------------------------------------------

 
 
ACCEPTANCE OF SUBSCRIPTION

         
Name of Subscriber
           
ACCEPTED BY:
     
ZHAOHENG HYDROPOWER
COMPANY
     
By:
   
Name:
Guosheng Xu
 
Title:
Chairman and CEO
 
Date:
   



Accepted for __________________ Number of Shares
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
ACCREDITED INVESTOR STATUS
 
The subscriber represents that such subscriber is an Accredited Investor on the
basis that such subscriber is (check one):
 
_____(i)  A bank as defined in Section 3(a)(2) of the Securities Act, or a
savings and loan association or other institution as defined in Section
3(a)(5)(A) of the Securities Act, whether acting in its individual or fiduciary
capacity; a broker dealer registered pursuant to Section 15 of the Securities
Exchange Act of 1934; an insurance company as defined in Section 2(13) of the
Securities Act; an investment company registered under the Investment Company
Act of 1940 (the “Investment Company Act”) or a business development company as
defined in Section 2(a)(48) of the Investment Company Act; a Small Business
Investment Company licensed by the U.S. Small Business Administration under
Section 301(c) or (d) of the Small Business Investment Act of 1958; a plan
established and maintained by a state, its political subdivisions or any agency
or instrumentality of a state or its political subdivisions for the benefit of
its employees, if such plan has total assets in excess of $5,000,000; an
employee benefit plan within the meaning of the Employee Retirement Income
Security Act of 1974 (“ERISA”), if the investment decision is made by a plan
fiduciary, as defined in Section 3(21) of ERISA, which is either a bank, savings
and loan association, insurance company, or registered investment advisor, or if
the employee benefit plan has total assets in excess of $5,000,000 or, if a
self-directed plan, with investment decisions made solely by persons that are
accredited investors.
 
_____(ii)  A private business development company as defined in Section
202(a)(22) of the Investment Advisers Act of 1940.
 
_____(iii)  An organization described in Section 501(c)(3) of the Internal
Revenue Code, corporation, Massachusetts or similar business trust, or
partnership, not formed for the specific purpose of acquiring the securities
offered, with total assets in excess of $5,000,000.
 
_____(iv)  A director or executive officer of the Company.
 
_____(v)  A natural person whose individual net worth, or joint net worth with
that person’s spouse, at the time of his or her purchase exceeds $1,000,000.
 
_____(vi)  A natural person who had an individual income in excess of $200,000
in each of the two most recent years or joint income with that person’s spouse
in excess of $300,000 in each of those years and has a reasonable expectation of
reaching the same income level in the current year.
 
_____(vii)  A trust, with total assets in excess of $5,000,000, not formed for
the specific purpose of acquiring the securities offered, whose purchase is
directed by a sophisticated person as described in Rule 506(b)(2)(ii) (i.e., a
person who has such knowledge and experience in financial and business matters
that he is capable of evaluating the merits and risks of the prospective
investment).
 
_____(viii)  An entity in which all of the equity owners are accredited
investors.  (If this alternative is checked, the undersigned must identify each
equity owner and provide statements signed by each demonstrating how each is
qualified as an accredited investor.  Further, the undersigned represents that
it has made such investigation as is reasonably necessary in order to verify the
accuracy of this alternative.)
 

 
Confirmed:
               
Subscriber
 
By:
   
Name:
Guosheng Xu
 
Title:
Chairman and CEO
 

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT B
NON-U.S. PERSON STATUS
 
The subscriber represents that such subscriber is not a “U.S. Person” on the
basis that such subscriber is (check all that apply):
 
_____(i)  Not a “U.S. Person” as defined in Rule 902 of Regulation S
(“Regulation S”) under the Securities Act.
 
_____(ii)  A broker/dealer, investment advisor or other person that has
discretionary authority to engage in securities transactions for others in the
ordinary course of business and hereby certifies that: (a) all purchases of
securities will be for the benefit or account of another individual or entity
(the “Purchaser”) as to which such subscriber has authority to make, and does
make, the statements contained herein, and not for such subscriber’s own
account, and (b) the Purchaser is not a U.S. person, as defined in Rule 902 of
Regulation S under the Securities Act, and is not an estate or trust.
 
_____(iii)  Aware that the sale of Shares is being made wholly or partially in
reliance on Regulation S under the Securities Act and certifies that (1) the
undersigned is not an “affiliate” of the Company (as that term is defined in
Rule 144 under the Securities Act), (2) the offer of such securities was not
made to a person in the United States and at the time the subscription was
originated, the undersigned was outside the United States, and no transaction
has been prearranged with a buyer in the United States, (3) neither the Company
nor any affiliate nor any person acting on any of their behalf has engaged in
any “directed selling efforts” in the United States in connection with such
offer and sale of such securities, (4) such transaction is bona fide and not for
the purpose of avoiding the restrictions under the Securities Act, (5) it is not
intended that such securities will be replaced with fungible unrestricted
securities, and (6) such transaction is not a transaction, or part of a series
of transactions which, although in technical compliance with Regulation S, is
part of a plan or scheme to evade the registration provisions of the Act.  Terms
used herein and not defined have the meanings given to them by Regulation S.
 

 
Confirmed:
               
Subscriber
 
By:
   
Name:
Guosheng Xu
 
Title:
Chairman and CEO
 



 
 

--------------------------------------------------------------------------------

 
 